             Case 18-41769-TLS                             Doc 8          Filed 11/07/18 Entered 11/07/18 10:28:38                   Desc Main
                                                                          Document      Page 1 of 7
                                                               IN THE UNITED STATES BANKRUPTCY COURT
                                                                    FOR THE DISTRICT OF NEBRASKA

 IN THE MATTER OF:                                                                  )          BK. NO. 18-41769
 Steven L Spies                                                                     )          (Chapter 13)
                                                                                    )
                                                                                    )                           CHAPTER 13 PLAN
                                                                                    )                                 AND
                                                                          DEBTOR(S) )                    NOTICE OF RESISTANCE DEADLINE

                                                                      NOTICE TO CREDITORS AND DEBTORS

The Bankruptcy Court for the District of Nebraska enacts this Local Form Chapter 13 Plan [hereinafter “plan”] under the provisions contained in Rule
3015.1 of the Federal Rules of Bankruptcy Procedure. This form plan shall be used for all Chapter 13 plans filed on or after the effective date of Rule
3015.1.

If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to this plan no later than the
date designated in the attached Notice of Resistance Deadline. The Bankruptcy Court may confirm or approve this plan without further notice if no
objection to confirmation is filed. See Bankruptcy Rule 3015.

You must file a timely proof of claim in order to be paid under this plan.

In this District, the amount set forth in the claim controls the amount to be paid to a creditor. The value of the collateral set forth in the claim controls the
amount to be paid subject to the right of the debtor to object to the claim amount and/or the valuation of the collateral in the claim. Avoidance of security
interests or liens must be done by motion or adversary proceeding as appropriate. Interest is paid to secured creditors in the amount and from the date
specified in the plan.

The Debtor acknowledges that the plan does NOT INCLUDE provisions through which the plan ALONE would limit the amount of a secured claim or
the value of collateral. The Debtor acknowledges that such limit on the amount of the claim or the value of the collateral shall be raised by objection to
the claim.

The Debtor acknowledges that the plan does NOT INCLUDE provisions through which the plan ALONE would avoid a security interest or lien. The
Debtor acknowledges that avoidance of a security interest or lien or the stripping of a lien shall be raised by motion or adversary proceeding as
appropriate.

This plan requires that all nonstandard provisions be set forth in PART 11 of the plan and use of PART 11 must be identified by checking the box below.

DEBTORS MUST CHECK ONE BOX BELOW TO STATE WHETHER NONSTANDARD PROVISIONS ARE OR ARE NOT
CONTAINED IN PART 11 OF THIS PLAN. IF THE BOX IS CHECKED AS “NOT INCLUDED” OR IF BOTH BOXES ARE CHECKED,
THE PROVISIONS CONTAINED IN PART 11 WILL BE INEFFECTIVE.

 Nonstandard provisions, set out in PART 11                                                                           Included               Not Included


PART 1.                    PAYMENTS

The Debtor or Debtors (hereinafter called “Debtor”) submits to the Standing Chapter 13 Trustee all projected disposable income to be received within
the applicable commitment period of the plan. The payment schedule is as follows:

 A. Monthly Payment Amount (include any   B. Number of Payments                     Base Amount (A X B)
 previous payments)
                                     $415 38                                                                                                         $15,770.00
                                    $1056 22                                                                                                         $23,232.00
                                                              Total Plan Base Amount: $39,002.00

 The payment shall be withheld from the Debtor’s paycheck:                                    Yes                            No

 Employee’s name from whose check the payment is deducted:                            Steven L. Spies

 Employer’s name, address, city, state, phone:                       Archer Daniels Midland
                                                                     4666 Faries Parkway
                                                                     Decatur, IL 62526

 Debtor is paid:                   Monthly                            Twice Monthly           Weekly              Biweekly         Other


Page 1 of 7
2017 12 1 Nebraska Standard Chapter 13 Plan
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
             Case 18-41769-TLS                             Doc 8     Filed 11/07/18 Entered 11/07/18 10:28:38                   Desc Main
                                                                     Document      Page 2 of 7
 Debtor                Steven L Spies                                                        Case number        18-41769


This plan cures any arrearage in payments to the Chapter 13 Trustee under any prior plan in this case.

NOTE: PLAN PAYMENTS TO THE TRUSTEE MUST BEGIN IMMEDIATELY FOR PLANS REQUIRING PRE-CONFIRMATION
ADEQUATE PROTECTION PAYMENTS OR LEASE PAYMENTS. IN THOSE CASES PROVIDING FOR EMPLOYER DEDUCTIONS,
THE DEBTOR MUST MAKE DIRECT PAYMENT TO THE TRUSTEE BY MONEY ORDER OR CASHIER’S CHECK UNTIL THE
EMPLOYER DEDUCTION BEGINS. IN CASES WITHOUT PRE-CONFIRMATION PAYMENTS, PLAN PAYMENTS MUST
COMMENCE WITHIN 30 DAYS OF FILING OF THE PETITION. THE DEBTOR MUST MAKE DIRECT PAYMENT TO THE
TRUSTEE UNTIL THE EMPLOYER DEDUCTION BEGINS.

PART 2.                    ORDER OF PAYMENT OF CLAIMS

Applicable Trustee fees shall be deducted pursuant to 28 U.S.C. § 586(e). Claims shall be paid in the following order; and, unless otherwise provided,
claims within each class shall be paid pro rata:

             1. Pre-confirmation payments for adequate protection or leases of personal property;

             2. Minimum monthly payments to secured creditors listed in PART 6 of this plan, minimum arrearage payments and regular executory
                contract payments due on Executory Contracts and Leases in PART 7 of this plan, and minimum monthly payments on arrearages on 11
                U.S.C. § 507(a)(1)(A) priority domestic support claims in PART 5(B) of this plan [NOTE: IF THERE ARE NO MINIMUM
                ARREARAGE PAYMENTS OR REGULAR EXECUTORY CONTRACT PAYMENTS DESIGNATED IN THE PLAN, THOSE
                MONIES WILL BE DISTRIBUTED UNDER # 3 ON ATTORNEY FEES];

             3. The Debtor’s attorney’s fees and costs as approved by the Court [NOTE: DEBTOR’S COUNSEL SHOULD NOT DESIGNATE A
                PER MONTH PAYMENT FOR ATTORNEY FEES. UNDER THIS ORDER OF PAYMENTS ALL FUNDS WILL BE CODED
                FOR ATTORNEY FEES AFTER THE BEFORE DISCUSSED MINIMUM MONTHLY PAYMENTS AND EXECUTORY
                CONTRACT PAYMENTS];

             4. After payments of the previously listed amounts in (1) through (3) above, additional funds will be distributed prorata to secured claims in
                PART 6, arrearages on Executory Contracts and Leases in PART 7 of this plan and domestic support claims under 11 U.S.C. §
                507(a)(1)(A) in PART 5(B) of this plan;

             5. Other administrative expense claims under 11 U.S.C. § 503 and Chapter 7 Trustee compensation allowed under 11 U.S.C. § 1326(b)(3);

             6. Other priority claims in the order specified in 11 U.S.C. § 507(a) including post-petition tax claims allowed under 11 U.S.C. § 1305;

             7. Payments on co-signed unsecured claims listed in PART 8 of this plan;

             8. General Unsecured Claims.

PART 3.                    §1326(A) PRE-CONFIRMATION ADEQUATE PROTECTION PAYMENTS & LEASE PAYMENTS

The following pre-confirmation adequate protection payments on claims secured by personal property and pre-confirmation lease payments for leases
of personal property shall be paid by the Trustee to the below listed creditors without entry of an order of the Court. The Debtor proposing
pre-confirmation payments will immediately commence plan payments to the Trustee. Creditors must file a timely proof of claim to receive payment.
Payments by the Trustee shall commence to these creditors within 30 days of the filing of the proof of claim unless the Trustee does not have funds
available within 7 working days prior to the end of the 30-day period. Post-confirmation payments are provided for below in PARTS 6 and 7 of this
plan.

 Creditor’s Names and Full      Last Four Digits of Account                      Date of Next Payment Due            Payment Amount
 Address                        Number
 1. Credit Acceptance           1131                                                                                                                $150.00
 25505 W. 12 Mile Rd.,Ste. 3000
 Southfield, MI 48034
 2. Kiss Cars                                                                                                                                       $100.00
 6500 NW 42nd Street
 Lincoln, NE 68524

PART 4.                    ADMINISTRATIVE CLAIMS

Trustee fees shall be deducted from each payment received by the Trustee.


Page 2 of 7
2017 12 1 Nebraska Standard Chapter 13 Plan
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
             Case 18-41769-TLS                             Doc 8          Filed 11/07/18 Entered 11/07/18 10:28:38                    Desc Main
                                                                          Document      Page 3 of 7
 Debtor                Steven L Spies                                                               Case number       18-41769

Neb. R. Bankr. P. 2016-1(A)(4) and Appendix “K” provide for the maximum allowance of Chapter 13 attorney fees and expenses [Standard
Allowable Amount “SAA”] which may be included in a Chapter 13 Plan. Additional fees or costs in excess of this amount must be approved through the
“ALC” Fees process or a separate fee application. Fees and costs requested for allowance are as follows:
 “SAA” Fees Requested                             Fees Received Prior to Filing                      Balance of “SAA” Fees to Be Paid in Plan
 $3,700.00                                        $7.00                                              $3,693.00
 “SAA” Costs Requested                            Costs Received Prior to Filing                     Balance of “SAA” Costs to Be Paid in Plan
 $200.00                                          $0.00                                              $200.00

PART 5                     PRIORITY CLAIMS

11 U.S.C. § 1322(a) provides that all claims entitled to priority under 11 U.S.C. § 507(a) shall be paid in full in deferred cash payments unless the holder
of a particular claim agrees to a different treatment of such claim except for a priority claim under 11 U.S.C. § 507(a)(1)(B). It is further provided that
any and all pre-petition penalties, and post-petition penalties and interest, which have attached or will be attached to any such claim, shall be treated as
a general unsecured claim and not entitled to priority. Such claims are as follows:

             A. Domestic Support Obligations

                           1)      None. If “None” is checked, the rest of § 5(A) need not be completed or reproduced

             B. Arrearages Owed to Domestic Support Obligation Holders Under 11 U.S.C. § 507(a)(1)(A)

                           1)      None. If “None” is checked, the rest of § 5(B) need not be completed or reproduced.

             C. Domestic Support Obligations Assigned To Or Owed To A Governmental Unit Under 11 U.S.C. § 507(a)(1)(B)

                           1)      None. If “None” is checked, the rest of § 5(C) need not be completed or reproduced.

             D. Priority Tax Claims Including Post-Petition Tax Claims Allowed Under 11 U.S.C. § 1305

                           1)      None. If “None” is checked, the rest of § 5(D) need not be completed or reproduced.
                           2) Name of Creditor, estimated arrearage claim, and any special payment provisions:
             Federal: $2,719.00                                       State: $500.00                         Total: $3,219.00

             E. Chapter 7 Trustee Compensation Allowed Under 11 U.S.C. § 1326(b)(3)

                           1)      None. If “None” is checked, the rest of § 5(E) need not be completed or reproduced.

             F. Other Priority Claims: Provisions for treatment in Part 11 of plan.

PART 6.                    SECURED CLAIMS

             A. Home Mortgage Claims
                (including claims secured by real property which the debtor intends to retain)

                           1)     None. If “None” is checked, the rest of § 6(A) need not be completed or reproduced.
                           2) Unless otherwise provided in this plan, Debtor shall pay all post-petition mortgage payments directly to each mortgage creditor
                              as those payments ordinarily come due beginning with the first due date after the case is filed and such creditor shall retain any
                              lien securing its claim. Any pre-petition arrearage shall be paid through this Chapter 13 plan with interest as provided below. The
                              amount of pre-petition arrears is determined by the proof of claim, subject to the right of the Debtor to object to the amount set
                              forth in the claim.

 Name of Creditor               Property                   Estimated           Pre-confirmation   Post-confirmation   Minimum Monthly       Total Payments on
                                Description                Pre-petition        Interest Rate &    Interest Rate       Payment Amount        Pre-petition
                                                           Arrearage           Dollar Amount                          on Pre-petition       Arrears Plus
                                                                               Limit, If Any                          Arrears               Interest
 1. Wells Fargo                 620 N 55th Street                    $4,104.04 0.00%              4.13%                             $0.00            $4,645.85
 Hm Mortgag                     Lincoln, NE                                    $0.00
                                68504 Lancaster
                                County


Page 3 of 7
2017 12 1 Nebraska Standard Chapter 13 Plan
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
             Case 18-41769-TLS                             Doc 8          Filed 11/07/18 Entered 11/07/18 10:28:38                      Desc Main
                                                                          Document      Page 4 of 7
 Debtor                Steven L Spies                                                                     Case number      18-41769

                           3) The following claims secured by real property shall be paid in full through the Chapter 13 Plan:

 Name of Creditor                  Property Description              Pre-confirmation         Post-confirmation     Minimum Monthly         Total Payments Plus
                                                                     Interest Rate & Dollar   Interest Rate         Payment Amount          Interest
                                                                     Amount Limit, if any
 -NONE-


             B. Post-Confirmation Payments to Creditors Secured by Personal Property. Post-confirmation payments to creditors holding claims
                 secured by personal property shall be paid as set forth in subparagraphs (1) and (2):

                  1) Secured Claims to which § 506 Valuation is NOT applicable:
                             a.     None. If “None” is checked, the rest of § 6(B)(1) need not be completed or reproduced.
                             b. Claims listed in this subsection are debts secured by a purchase money security interest in a personal motor vehicle,
                                incurred within 910 days of filing of the bankruptcy OR debts secured by a purchase money security interest in “any
                                other thing of value,” incurred within one year prior to filing of the bankruptcy. These claims will be paid in full with
                                interest as provided below. Unless otherwise ordered by the Court, the claim amount stated on a proof of claim or
                                amended proof of claim filed before the filing deadline under Bankruptcy Rule 3002(c) controls over any contrary
                                amount listed below.
 Name of Creditor   Property                Estimated Claim       Pre-confirmation      Post-confirmation Minimum Monthly Total Payments
                    Description             Amount                Interest Rate &       Interest Rate        Payment Amount       Plus Interest
                                                                  Dollar Amount
                                                                  Limit, If Any
 1. Credit          2012 Ford Focus                $10,286.54 0.00%                     7.25%                           $150.00           $12,804.51
 Acceptance         SEL 140,000                                   $0.00
                    miles
                    co-titled with
                    girlfriend
 2. Kiss Cars       2004 Cadillac                    $3,200.00 0.00%                    7.25%                           $100.00             $3,983.29
                    Deville DTS                                   $0.00

                           2) Secured Claims to which § 506 Valuation is applicable:
                                    a.   None. If “None” is checked, the rest of § 6(B)(2) need not be completed or reproduced.

             C. Surrender of Property

                           1)      None. If “None” is checked, the rest of § 6(C) need not be completed or reproduced.
                      2) The Debtor surrenders any interest in the following collateral. Any secured claim filed by the below creditors will
             be deemed satisfied in full through surrender of the collateral. Any unsecured deficiency claim must be filed by the bar date for
             claims or allowed by separate order of the Court. The Debtor requests that upon confirmation of this plan the stay under
             11 U.S.C. § 362(a) be terminated as to the collateral only and that the stay under § 1301 be terminated in all respects.
                                           Name of Creditor                                                  Collateral To Be Surrendered
             1. Ace Rent Own                                                                  bed base
             2. Ace Rent Own                                                                  lawn mower
             3. Ace Rent Own                                                                  tv
             D. Lien Avoidance and Lien Stripping

                           1)      None. If “None” is checked, the rest of § 6(D) need not be completed or reproduced.

PART 7.                    EXECUTORY CONTRACTS/LEASES

             A. The Debtor assumes the executory contract/lease referenced below and provides for the regular contract/lease payment to be included in
                the Chapter 13 plan. All other executory contracts and unexpired leases are rejected. Any pre-petition arrearage will be cured in monthly
                payments as noted below:

             B. Check One
                1)    None. If “None” is checked, the rest of § Part 7 need not be completed or reproduced.
                2)    Assumed Items:



Page 4 of 7
2017 12 1 Nebraska Standard Chapter 13 Plan
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
             Case 18-41769-TLS                             Doc 8       Filed 11/07/18 Entered 11/07/18 10:28:38                      Desc Main
                                                                       Document      Page 5 of 7
 Debtor                Steven L Spies                                                              Case number       18-41769

 Name of                  Property Subject Estimated                   Minimum         Regular Number    Amount of        Due Date of          Total Payments
 Creditor                 to Executory     Arrearages on               Monthly         of Contract       Regular          Regular              (Arrears Plus
                          Contract /Lease Executory                    Payment to Be   Payments          Executory        Executory            Regular
                                           Contract as of              Made on Exec.   Remaining as of   Contract         Contract             Executory
                                           Date of Filing              Contract        Date of Filing    Payment          Payment              Contract
                                                                       Arrearage                                                               Payments)
 NONE

PART 8.                    CO-SIGNED UNSECURED DEBTS

             A.       None. If “None” is checked, the rest of § Part 8 need not be completed or reproduced.

PART 9.               UNSECURED CLAIMS
             A. Allowed unsecured claims shall be paid pro rata from all remaining funds.

PART 10.                   ADDITIONAL PROVISIONS

             A. If there are no resistances/objections to confirmation of this plan or after all objections are resolved, the Court may confirm the plan
                 without further hearing.

             B. Property of the estate, including the Debtor’s current and future income, shall revest in the Debtor at the time a discharge is issued, and the
                 Debtor shall have the sole right to use and possession of property of the estate during the pendency of this case.

             C. In order to obtain distributions under the plan, a creditor must file a proof of claim no later than 70 days after the filing of the petition
                 except as provided in Rule 3002(c) of the Federal Rules of Bankruptcy Procedure.

             D. Unless otherwise provided in this plan or ordered by the Court, the holder of each allowed secured claim provided for by the plan shall
                retain its lien securing such claim as provided in 11 U.S.C. § 1325(a)(5)(B).

             E. After the bar date to file a proof of claim for non-governmental units passes, limited notice/service is approved for all post confirmation
                pleadings. Pleadings shall include applications for fees, amended plans and motions. Pleadings shall be served on all parties in interest.
                For purposes of this limited notice provision, a party in interest is a party whose interest is directly affected by the motion, a creditor who
                has filed a proof of claim, a party who has filed a request for notice, any governmental agency or unit that is a creditor and all creditors
                scheduled as secured or priority creditors. Any pleading filed with limited notice shall include a certificate of service specifically stating it
                was served with limited notice on all parties in interest pursuant to Neb. R. Bankr. P. 9013-1(E)(1). Failure to comply shall result in
                deferral of the motion until a proper certificate of service is filed.

PART 11.           NONSTANDARD PROVISIONS
Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise included in this
Local Form Plan or deviating from it. Nonstandard provisions set out elsewhere in this plan are ineffective and void.

The following plan provisions will be effective only if there is a check in the box “included” at the end of the opening Notice to Creditors and Debtors
of this plan.



                                                                     NOTICE OF RESISTANCE DEADLINE

ANY RESISTANCE TO THIS PLAN OR REQUEST FOR A HEARING MUST BE FILED IN WRITING WITH THE BANKRUPTCY
CLERK’S OFFICE (SEE ORIGINAL NOTICE OF BANKRUPTCY FOR ADDRESS) AND SERVED ON THE ATTORNEY FOR THE
DEBTOR AT THE ADDRESS LISTED BELOW (OR SERVED ON THE DEBTOR, IF NOT REPRESENTED BY AN ATTORNEY), ON
OR BEFORE:

                                                                                DECEMBER 25, 2018

IF A TIMELY RESISTANCE OR REQUEST FOR A HEARING IS FILED AND SERVED, THE BANKRUPTCY COURT WILL HANDLE
THE RESISTANCE IN ACCORDANCE WITH NEB. R. BANKR. P. 3015-2. IF THERE ARE NO OBJECTIONS TO THE PLAN AS
FILED, THE COURT MAY CONFIRM THE PLAN WITHOUT FURTHER HEARING.

                                                          CERTIFICATE OF SERVICE
On November 7, 2018           , the undersigned mailed a copy of this plan to all creditors, parties in interest and those requesting notice by regular
United States mail, postage prepaid. The parties to whom notice was mailed are either listed below or on the attached mailing matrix. The undersigned

Page 5 of 7
2017 12 1 Nebraska Standard Chapter 13 Plan
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
             Case 18-41769-TLS                             Doc 8             Filed 11/07/18 Entered 11/07/18 10:28:38                      Desc Main
                                                                             Document      Page 6 of 7
 Debtor                Steven L Spies                                                                        Case number    18-41769

relies on the CM/ECF system of the United States Bankruptcy Court to provide service to the following: Kathleen A. Laughlin, Standing Chapter 13
Trustee District of Nebraska

 Dated:       November 7, 2018                                                   Steven L. Spies, Debtor

                                                                     By:     /s/ April L. Lewis
                                                                            April L. Lewis #25277
                                                                            5000 Central Park Drive, Suite 204
                                                                            Lincoln, NE 68504
                                                                            (402) 614-7171
                                                                            (402) 939-0960
                                                                            april.lewis@SamTurcoLawOffices.com


Ace Rent Own                                                               Dillards Card Srvs/Wells Fargo Bank Na          Milwaukee, WI 53201
5501 Holdredge Suite #2                                                    Po Box 10347
                                                                           Des Moines, IA 50306                            Lancaster County Attorney
Lincoln, NE 68504
                                                                                                                           575 S 10th Street 4th Floor
Advance America                                                            Fingerhut                                       Lincoln, NE 68508
4718 O Street                                                              Attn: Bankruptcy
                                                                           Po Box 1250                                     Lancaster County Treasurer
Lincoln, NE 68510
                                                                           Saint Cloud, MN 56395                           555 South 10th Street
Alltran Financial                                                                                                          Lincoln, NE 68508
PO Box 610                                                                 First Lincoln Federal Credit Union
                                                                           Po Box 5872                                     Lisa Tapio
Sauk Rapids, MN 56379
                                                                           Lincoln, NE 68505                               620 N 55th Street
Blue River Lending                                                                                                         NE 68054
Zagime, LLC dba Blue River Lending                                         First Premier Bank
                                                                           Attn: Bankruptcy                                LVNV Funding/Resurgent Capital
P.O. Box 1182
                                                                           Po Box 5524                                     Attn: Bankruptcy
Lac Du Flambeau, WI 54538
                                                                           Sioux Falls, SD 57117                           Po Box 10497
Cash Solutions                                                                                                             Greenville, SC 29603
3833 S 48th Street                                                         Freedom Plus
                                                                           Attn: Bankruptcy                                Midland Funding
Lincoln, NE 68505
                                                                           1875 S Grant St, Ste 450                        2365 Northside Dr Ste 300
Chase Card Services                                                        San Mateo, CA 94402                             San Diego, CA 92108
Correspondence Dept
                                                                           GC Services Limited Partnership                 Midnight Velvet
Po Box 15298
                                                                           PO Box 2857                                     Swiss Colony/Midnight Velvet
Wilmington, DE 19850
                                                                           Oaks, PA 19456                                  1112 7th Ave
Citibank/The Home Depot                                                                                                    Monroe, WI 53566
Attn: Recovery/Centralized Bankruptcy                                      Global Trust Management LLC
                                                                           PO Box 4115                                     Mobiloans
Po Box 790034
                                                                           Concord, CA 94524                               PO Box 1409
St Louis, MO 63179
                                                                                                                           Marksville, LA 71351
Credit Acceptance                                                          Green Arrow Loans
                                                                           P.O. Box 170                                    Nebraska Department Of Revenue
25505 West 12 Mile Rd
                                                                           Finley, CA 95435                                Attn: Bankruptcy Unit
Suite 3000
                                                                                                                           PO Box 94818
Southfield, MI 48034
                                                                           Green Trust Cash                                Lincoln, NE 68509-4818
Credit First National Association                                          P.O. Box 340
                                                                           Hays, MT 59527                                  OneMain Financial
Attn: Bankruptcy
                                                                                                                           Attn: Bankruptcy
Po Box 81315
                                                                           Internal Revenue Service                        Po Box 3251
Cleveland, OH 44181
                                                                           PO Box 7346                                     Evansville, IN 47731
Credit Management                                                          Philadelphia, PA 19101-7346
PO Box 1512
                                                                           Kiss Cars                                       Paycheck Advance
Grand Island, NE 68802
                                                                           6500 NW 42nd Street                             3615 N 44th
Credit Management Services                                                 Lincoln, NE 68524                               Lincoln, NE 68504
105 N. Wheeler
                                                                           Kohls/Capital One                               Professional Recovery Consultants
PO Box 1512
                                                                           Kohls Credit                                    2700 Meridian Pkwy., Ste. 200
Grand Island, NE 68802
                                                                           Po Box 3120                                     Durham, NC 27713-2204

Page 6 of 7
2017 12 1 Nebraska Standard Chapter 13 Plan
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
             Case 18-41769-TLS                             Doc 8       Filed 11/07/18 Entered 11/07/18 10:28:38                  Desc Main
                                                                       Document      Page 7 of 7
 Debtor                Steven L Spies                                                              Case number    18-41769

Professional Recovery Consultants                                    Po Box 965060                               White Pine Lending
dba GS Miller Assoc.                                                 Orlando, FL 32896                           3051 Sand Lake Road
2700 Meridian Pkwy., Ste. 200                                                                                    Crandon, WI 54520
Durham, NC 27713-2204                                                Tdrcs/furniture First
                                                                     Attn: Bankruptcy                            Steven L. Spies
QVC                                                                  1000 Macarthur Blvd                         620 N. 55th Street
Customer Service                                                     Mahwah, NJ 07430                            Lincoln, NE 68504
1200 Wilson Drive at Studio Park
West Chester, PA 19380                                               Wells Fargo Dealer Services
                                                                     Attn: Bankruptcy
                                                                     Po Box 19657
Radient Cash                                                         Irvine, CA 92623
P.O. Box 1183
Lac Du Flambeau, WI 54538                                            Wells Fargo Hm Mortgag
                                                                     8480 Stagecoach Cir
Synchrony Bank/Sams                                                  Frederick, MD 21701
Attn: Bankruptcy
By filing this document, the Attorney for the Debtor(s) or the Debtor(s) themselves, if not represented by an attorney certify(ies) that wording and order
of the provisions in this Chapter 13 plan are identical to those contained in the Local Chapter 13 Plan for the United States Bankruptcy Court for the
District of Nebraska, other than any nonstandard provisions included in PART 11 of this plan.




Page 7 of 7
2017 12 1 Nebraska Standard Chapter 13 Plan
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
